Blackburn, Judge.
In Stafford v. Bryan County Bd. of Ed., 219 Ga. App. 750 (466 SE2d 637) (1996), we affirmed the trial court’s entry of judgment on the amended award of a special master, as well as the jury verdict which succeeded that award. In Stafford v. Bryan County Bd. of Ed., 267 Ga. 274 (476 SE2d 727) (1996), the Supreme Court reversed our decision. Accordingly, the prior decision of this Court is vacated, and the decision of the Supreme Court is made the decision of this Court.

Judgment reversed.


Andrews, C. J., and McMurray, P. J., concur.

Edenfield & Cox, Gerald M. Edenfield, Susan W. Cox, Troy W. Marsh, Jr., for appellee.